    Case: 1:20-cv-01908-DAP Doc #: 86 Filed: 10/05/20 1 of 5. PageID #: 2820




                     IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF OHIO (CLEVELAND)


 A. PHILIP RANDOLPH INSTITUE                      :
 OF OHIO, et. al.,                                :
                                                  :
        Plaintiffs                                :   Case No. 1:20-cv-1908
                                                  :
            v.                                    :   Judge Dan Aaron Polster
                                                  :
 FRANK LAROSE, in his official capacity as        :
 Ohio Secretary of State,                         :
                                                  :
       Defendant.                                 :



            DEFENDANT SECRETARY OF STATE’S SUPPLEMENTAL
                      NOTICE AND OBJECTIONS



      Defendant Secretary of State Frank LaRose provides this supplemental notice and

objections in accordance with this Court’s October 2, 2020 Order.

      At issue in this case are (1) unstaffed drop boxes at locations other than each

county’s board of elections, and (2) Directive 2020-016. The Cuyahoga County Plan—

which was never in evidence in this case—does not implicate either.           Regardless,

Secretary of State LaRose informed the Court that he approved the portion of the

Cuyahoga County Plan that he believes comports with Ohio law—absentee ballot

collection by bipartisan teams of Cuyahoga County Board of Elections employees in a lot
     Case: 1:20-cv-01908-DAP Doc #: 86 Filed: 10/05/20 2 of 5. PageID #: 2821




adjacent to the Board.1 With this, Cuyahoga County will have one of the most expansive

ballot collection procedures in the State of Ohio. And, this staffed location adjacent to the

board will be in addition to 28 days of early in-person voting, absentee voting by mail,

24/7 access to a postage-free drop box (or boxes, if the Board so chooses) at the Cuyahoga

County Board of Elections, and thirteen hours of Election Day voting at polling locations.

       After the Secretary approved this portion of the Cuyahoga County Plan and after

the Court issued its October 2, 2020 Order, Ohio’s Tenth District Court of Appeals, on

whose ruling this Court stated it was waiting (ECF No. 77, PageID 2265), held that under

Ohio law the Secretary was neither statutorily required to allow, nor statutorily required

to prohibit, additional drop boxes at locations other than the Board. ODP v. LaRose, 10th

Dist. Nos. 20AP-432, 20AP-439 at 2 Ohio App. October 2, 2020). The same logic applies

here. Nothing in Ohio law requires the Secretary to permit one county to provide more

voting opportunities than are available in any other county. Further, nothing in Ohio law

requires the Secretary to allow one Board to create out of whole cloth an entirely new off-

site voting procedure for which there is no statutory basis.




1
  On October 5, 2020, Secretary of State LaRose issued Directive 2020-022 which permits any
Ohio board of elections to adopt a similar plan for a staffed absentee ballot delivery location at
the board of elections. The Directive can be found on the Secretary’s website at:
https://www.ohiosos.gov/globalassets/elections/directives/2020/dir2020-22.pdf




                                                 2
     Case: 1:20-cv-01908-DAP Doc #: 86 Filed: 10/05/20 3 of 5. PageID #: 2822




       But more importantly, the Cuyahoga County Plan is not before this Court. At the

time this case was filed, the Cuyahoga County Plan did not exist. The asserted claims

were limited to offsite, unstaffed drop-boxes. The Complaint was never amended or

supplemented to include the Cuyahoga County Plan. The Cuyahoga County Plan was

never introduced into evidence. This is why when the Court referenced it in its order, it

cited to a newspaper article discussing the Plan and not the Plan itself.

       Quite simply, Plaintiffs have not asserted a claim with respect to the Cuyahoga

County Plan; there is no case or controversy regarding it; and, this Court cannot

unilaterally expand the scope of this case to include it. Notably, in one of Justice

Ginsburg’s last opinions, she wrote for a unanimous Supreme Court that the Ninth

Circuit erred by ordering the parties to brief arguments beyond the scope of “the party-

presented controversy[.]” United States v. Sineneng-Smith, ___U.S.___, 140 S.Ct. 1575, 1581

(2020). Her opinion recognized that, “[i]n our adversarial system of adjudication, we

follow the principle of party presentation.” Id. at 1579. Courts may not go out looking

for issues to resolve; they may resolve only those issues brought before them by the

parties. Id.

       Focusing on the Cuyahoga County Board’s Plan, which did not exist when this

case was filed, and never was made a subject of this case by Plaintiffs, runs afoul of these

principles. It would go far beyond the principle of party presentation to extend the issues

framed by the Plaintiffs and award any relief relating to the Plan in this case.



                                             3
     Case: 1:20-cv-01908-DAP Doc #: 86 Filed: 10/05/20 4 of 5. PageID #: 2823




       As the Court is well-aware, any legal question regarding any decision by the

Secretary is premised on whether the decision was objectively reasonable. Defendants’

counsel represented to the Court that the Secretary of State would continue to work with

the Board of Elections to resolve the issue of potential congestion. The Secretary of State

did so in accordance with the duties of his Office. Accordingly, the Secretary did exactly

as he has represented to this Court. Any theoretical dispute regarding his decisions in

this regard as chief elections administrator of the State of Ohio is not the subject of this

litigation.

                                          Respectfully submitted

                                          DAVE YOST
                                          Ohio Attorney General

                                          /s/ Bridget C. Coontz
                                          BRIDGET C. COONTZ (0072919)

                                          /s/ Charles Miller
                                          CHARLES MILLER (0073844)
                                          Deputy Chief Counsel
                                          Counsel of Record
                                          MICHAEL SLIWINSKI (0076728)
                                          Constitutional Offices Section
                                          30 East Broad Street, 16th Floor
                                          Columbus, Ohio 43215
                                          Tel: (614) 466-2872; Fax: (614) 728-7592
                                          Bridget.coontz@ohioattorneygeneral.gov
                                          Charles.Miller@ohioattorneygeneral.gov
                                          Michael.Sliwinski@ohioattorneygeneral.gov

                                          Counsel for Defendant Ohio Secretary of State
                                          Frank LaRose



                                             4
   Case: 1:20-cv-01908-DAP Doc #: 86 Filed: 10/05/20 5 of 5. PageID #: 2824




                            CERTIFICATE OF SERVICE

      I hereby certify that on October 5, 2020, the foregoing was filed electronically.

Notice of this filing will be sent to all parties for whom counsel has entered an

appearance by operation of the Court’s electronic filing system. Parties may access

this filing through the Court’s system.



                                          /s/ Bridget. C. Coontz
                                          Bridget C. Coontz (0072919)
                                          Chief, Constitutional Offices Section




                                           1
